Buchanan, J.
delivered the court’s opinion.
In the opinion of the court, an action may be supported against a deputy sheriff for malfeasance, not in his capacity of deputy sheriff, but as a wrong doer. If therefore the appellee in this case was guilty of a fraud in the sale and purchase of the negroes in question, which was a matter to be determined by the jury, the appellant is clearly entitled to recover on the couht in trover.
JUDGMENT REVERSED, AND PROCEDENDO AWARDED;
Figman, for the appellant,
cited Cameron vs. Reynolds, Cowp. 403. Sanderson vs. Baker and Martin, 2 W. Blit;. Rep. 832, Mckworth vs. Kempe, Doug. 41, 42. Wood-gate vs. Knatchbrill, 2 T. R. 154. Chitty’s Plead. 73, 74. 6 Bac. Ab. tit. Trover, 677, 707. Rex. vs. Woodward,! Ld. Raym. 736. Ehins vs, Smith, Sir T. Raym. 336.
Taney, for the appellee,
relied on the same authorities he referred to at the first argument in this court.
Earle, J.
The court consider this to be the same a« the case formerly before them.
JUDGMENT AFETRMED.